                                                                       JS-6
1
     Kevin Mahoney (SBN: 235367)
     kmahoney@mahoney-law.net
2    MAHONEY LAW GROUP, APC
3    249 E. Ocean Blvd., Ste. 814
     Long Beach, CA 90802
4
     Telephone: (562) 590-5550
5    Facsimile: (562) 590-8400
6
     Attorney for Plaintiff MARIO ZAMARRIPA, as an individual and on behalf of all
     similarly situated employees
7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     MARIO ZAMARRIPA, as an                        Case No.: 8:16-cv-02193
11
     individual and on behalf of all similarly
                                                   JUDGMENT
12   situated employees,
13
                                                   Assigned for all purposes to:
                        Plaintiff,                 Hon. David O. Carter; Courtroom 9D
14
                                                   Date:          May 13, 2019
15   v.                                            Time:          8:30 a.m.
                                                   Courtroom:     9D
16
     MONDELĒZ GLOBAL, LLC and
17   DOES 1 through 50, inclusive,
18
                  Defendant.
19

20

21

22

23

24

25

26

27

28




                                                 -1-
                                     JUDGMENT
1                                JUDGMENT
2          Having duly considered Plaintiff’s Motion for Final Approval of Class
3    Action Settlement, the Court orders as follows:
4          Plaintiff MARIO ZAMARRIPA (“Plaintiff”) and Defendant MONDELĒZ
5    GLOBAL, LLC (“MONDELĒZ” or “Defendant”) (collectively, the “Parties”) have
6    reached terms of settlement of this putative class action. Plaintiffs and Defendant
7    are collectively referred to as “the Parties.”
8          On February 13, 2019, this Court granted Plaintiff’s Motion for Preliminary
9    Approval of Class Action Settlement. (Docket No 30). The Court provisionally
10   certified a Settlement Class and found for settlement purposes “that the
11   requirements of Federal Rule of Civil Procedure rule 23(a) and (b) are satisfied. For
12   settlement purposes, as stipulated by the Parties, the proposed class meets the
13   requirements of numerosity, commonality and typicality, and there is adequate and
14   fair representation.
15         Pursuant to Federal Rule of Civil Procedure, rule 23(e), Plaintiffs filed a
16   Motion for Final Approval of Class Action Settlement. This matter having come
17   before the Court for hearing, pursuant to the Preliminary Approval Order of this
18   Court, and for approval of the Settlement as set forth in the Parties’ Stipulation and
19   Settlement Agreement (the “Settlement”), and due and adequate notice having been
20   given to Class Members as required by the Preliminary Approval Order, and the
21   Court having considered all papers filed and proceedings had herein and otherwise
22   being fully informed, and good cause appearing therefore,
23         IT IS ORDERED, ADJUDGED AND DECREED THAT:
24         1.      All terms used herein shall have the same meaning as defined in the
25   Settlement.
26         2.      This Court has jurisdiction over the subject matter of this litigation and
27   over all Parties to this litigation, including all Class Members.
28         3.      Notice to Class Members, including the mailing or hand delivery of


                                               -2-
                                      JUDGMENT
1    the Class Notice as set forth in the Settlement, has been completed in conformity
2    with the Preliminary Approval Order, including individual notice to all Class
3    Members who could be identified through reasonable effort. The Notice informed
4    Class Members of the manner in which to request exclusion or to object to the
5    settlement and the deadlines for each, and the right to appear at the final approval
6    hearing. Adequate periods of time were provided by each of these procedures. As
7    part of this notice process, only six (6) putative class members have opted-out of
8    the Settlement Class, no Class Member has submitted a written objection, and no
9    Class Member has initiated an intention to appear at the final approval hearing. The
10   Court finds that said notice was the best notice practicable under the circumstances.
11   The Class Notice provided due and adequate notice of the proceedings and of the
12   matters set forth therein, including the proposed settlement set forth in the
13   Settlement, to all persons entitled to such notice, and the Class Notice fully satisfied
14   the requirements of due process.
15         4.     This Court hereby approves the terms set forth in the Settlement,
16   including the requested settlement award, Released Claims and all other terms
17   therein, and finds that the Settlement is, in all respects, fair, reasonable and adequate
18   to the Parties and Class Members and directs the Parties to effectuate the settlement
19   according to its terms. The Court makes this finding based on a weighing of the
20   strength of Plaintiff’s claims and Defendant’s defenses with the risk, expense,
21   complexity, and duration of further litigation. The Court also finds that the
22   Settlement is the result of non-collusive, arms-length negotiations between
23   experienced counsel representing the interests of the Class and Defendant, after
24   thorough legal and factual investigation. In granting final approval of the
25   Settlement, the Court considered the nature of the claims, the overall amount of the
26   Settlement and the allocation of settlement proceeds among the Class Members,
27   and the fact that the Settlement represents a compromise of the Parties’ respective
28   positions rather than the result of a finding of liability at trial. Additionally, the


                                               -3-
                                      JUDGMENT
1    Court finds that the terms of the Settlement have no obvious deficiencies and do not
2    improperly grant preferential treatment to any individual Class Member. In addition
3    to these reasons and those set forth in the Court’s statements on the record at the
4    preliminary approval hearing and those set forth in the Preliminary Approval Order,
5    the fact that no Class Member has objected, and only eight opted out further
6    supports the Court’s finding that the Settlement is fair, reasonable, and adequate.
7          5.      This Final Judgment applies to all Class Members as defined by the
8    Settlement.
9          6.      As of the Effective Date, each and every Released Claim of each and
10   every Class Member is and shall be deemed to be conclusively released as against
11   Defendant and all other Defendant Releasees, as set forth in the Settlement.
12         7.      All Class Members as of the Effective Date are hereby forever barred
13   and enjoined from prosecuting the Released Claims against Defendant and
14   Defendant Releasees.
15         8.      The Settlement is not an admission by Defendant nor is this Final
16   Judgment a finding of the validity of any claims in the Class Action or of any
17   wrongdoing by Defendant. Furthermore, the Settlement is not a concession by
18   Defendant and shall not be used as an admission of any fault, omission or
19   wrongdoing by Defendant. Neither Final Judgment, the Settlement, nor any
20   document referred to herein, nor any action taken to carry out the Settlement is, may
21   be construed as, or may be used as an admission by or against Defendant of any
22   fault, wrongdoing or liability whatsoever. The entering into or carrying out of the
23   Settlement, and the exhibits thereto, and any negotiations or proceedings related
24   thereto, shall not in any event be construed as, or deemed to be evidence of, or an
25   admission or concession with regard to, the denials or defenses by Defendant, and
26   shall not be offered in evidence in any action or proceeding against the Parties
27   hereto in any court, administrative agency or other tribunal for any purpose
28   whatsoever other than to enforce the provisions of this Final Judgment, the


                                             -4-
                                     JUDGMENT
1    Settlement, or any related agreement or release; except that the Order and Final
2    Judgment, Settlement and exhibits, and any other papers and records on file in the
3    lawsuit may be filed in this Court and in any other litigation as evidence of the
4    settlement by Defendant to support a defense of res judicata, collateral estoppel,
5    release, or other theory of claim or issue preclusion or similar defense as to the
6    Released Claims.
7          9.     The Court finds and determines that the Settlement Payments to be
8    paid to the Class Members as provided for by the Settlement are fair and reasonable.
9    The Court hereby gives final approval to and orders the payment of those amounts
10   to be made to the Class Members in accordance with the terms of the Settlement.
11         10.    The Court further approves and directs Phoenix, the appointed
12   Settlement Administrator, to disburse the settlement funds in the manner set forth
13   in the Settlement.
14         11.    The Court awards reasonable attorneys' fees in the amount of five
15   hundred thousand dollars ($500,000.00) to Class Counsel. All fees are paid in
16   accordance with the terms of the Settlement.
17         12.    The Court awards costs in the amount of seventeen thousand nine
18   hundred forty-one dollars and seventy-seven cents ($17,941.77) to Class Counsel.
19   All costs are paid in accordance with the terms of the Settlement.
20         13.    The Court awards service enhancement payment of seven thousand
21   five hundred dollars ($7,500.00) collectively to the Named Plaintiff.
22         14.    The Court finds and determines that the ten thousand dollars
23   ($10,000.00) amount to be paid from the Maximum Settlement Amount to the
24   LWDA for civil penalties under PAGA, as provided for in the Settlement, is fair
25   and reasonable. Of the ten thousand ($10,000.00), seventy five percent or seven
26   thousand five hundred dollars ($7,500.00) shall go the LWDA and two thousand
27   five hundred dollars ($2,500.00) shall be paid to the Class. The Court hereby gives
28   final approval to and orders said payment to the LWDA in accordance with the


                                             -5-
                                     JUDGMENT
1    terms of the Settlement.
2            15.   The Court awards costs in the amount of twenty-five thousand dollars
3    ($25,000.00) to Phoenix Settlement Administrators for the administration of the
4    settlement
5            16.   Without affecting the finality of this Final Judgment in any way, this
6    Court     hereby   retains   continuing     jurisdiction   over   the   interpretation,
7    implementation, administration and enforcement of the Settlement.
8            17.   The Court finds that the Settlement was made and entered into in good
9    faith and constitutes a fair, reasonable and adequate compromise of the Released
10   Claims against Defendant
11           18.   If the Settlement does not become final and effective in accordance
12   with the terms of the Settlement, then this Order and Final Judgment shall be
13   rendered null and void and shall be vacated and, in such event, all orders entered,
14   including, but not limited to, the conditional certification for purposes of settlement
15   only of a class of Class Members, and all releases delivered in connection herewith,
16   shall be null and void.
17

18   IT IS SO ORDERED.
19

20           May 13, 2019
     DATED: _________________ ______________________________
21                                 HON. DAVID O. CARTER
                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28




                                               -6-
                                      JUDGMENT
